Per Curiam,
This petition is founded on remonstrances against different persons, forty-two in number, and scattered through twenty-two different wards. The remonstrances are all upon printed blanks calling, as the statute requires, for statements that the remon-“ strants are residents of the ward in which the license js applied for, but the blanks in this respect are not filled up. As a number of them are signed by the same person, though the places are in different wards, they have the appearance of not being genuine remonstrances by residents of the ward, but business ones by a professional informer. For all that appears the remonstrants may not be even citizens or residents of this commonwealth. The petition complains that the remonstrants were refused a hearing, but it does not show in any manner that they were entitled to one.
Such practice is too loose to be sustained.
Petition dismissed.